     Case 2:09-bk-26198-BR       Doc 74 Filed 01/21/21 Entered 01/21/21 16:52:23                Desc
                                   Incorrect PDF Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                           JAN 11 2021
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
     In re:                                        Case No.: 2:09-bk-26198-BR
13
                                                   Chapter 7
14   RUBEN RUIZ and KENYA RUIZ,
                                                   ORDER REGARDING “DEBTOR KENYA
15                                   Debtors.      RUIZ’S MOTION TO DISGORGE ALL
                                                   FEES/COSTS PAID TO ATTORNEY
16                                                 GREGORY L. BOSSE”
17                                                 Date: January 19, 2021
18                                                 Time: 2:00 p.m.

19                                                 To Be Conducted via videoconference on
                                                   Zoom for Government
20
21
              This matter is before the Court on the “Debtor Kenya Ruiz’s Motion To Disgorge
22
     All Fees/Costs Paid To Attorney Gregory L. Bosse” (“Motion”) filed on October 29, 2020
23
     (Docket No. 51).1 Written opposition to the Motion was due fourteen days prior to the
24
     hearing, i.e., January 5, 2021. A “Notice Of Non-Opposition Regarding Debtor/Moving
25
     Party Kenya Ruiz’s Motions For Disgorgement And For Sanctions” was filed on January
26
27
28
     1       An “Order Granting Motion To Reopen” was entered by this Court on December 9, 2020
     (Docket No. 57). The Court subsequently set the hearing date of January 19, 2021 to hear the
     Motion.



                                                 -1-
     Case 2:09-bk-26198-BR         Doc 74 Filed 01/21/21 Entered 01/21/21 16:52:23   Desc
                                     Incorrect PDF Page 2 of 2



1    7, 2021 (Docket No. 63). No opposition has been received by the Court. Consequently,
2    the Court will grant the Motion.
3           IT IS HEREBY ORDERED that no later than Friday, January 15, 2021, counsel
4    for the debtor is to file a notice of lodgment and lodge an appropriate order with the
5    Court granting the Motion.
6
            IT IS SO ORDERED.
7
                                                ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: January 11, 2021

26
27
28




                                                -2-
